Jackson, Judge,
dissenting: There is nothing expressly contained in section 336 of the Tariff Act of 1930 which would render it mandatory to convert foreign currency as held by the majority. While it is quite true that provision is made therein for the establishment of cost of production of a foreign article by talcing the weighted average of the invoice prices for a representative period, it does not necessarily follow that in converting the said cost from foreign currency into dollars, any particular exchange rate for the same period be used, excluding of course arbitrary and capricious action. Moreover, the said statute states that the commission may consider “other relevant factors that constitute an advantage or disadvantage in competition." The fluctuating value of the yen during the representative period fixed by the commission in my opinion is certainly a relevant factor affecting competition and was properly considered by the commission and such consideration is within its statutory authority.
The investigation for finding the difference in cost of production between a domestic and a like or similar foreign article has for its purpose the equalization of said costs, and a situation may arise in an investigation where the cost of production of the foreign article based upon the weighted average of the invoice prices “is not representative of the present or future invoice values in terms of dollars" as was found by the commission here. This is a finding of fact. The change in rate of duty, classification or basis of value which may be found to be necessary is not-for the present nor for the representative period. It is for the future protection of domestic industry.
*79The only express statutory authority which appellant contends supports its view is section 522 (b) of the said tariff act. It reads as follows:
SEC. 522. CONVERSION OF CURRENCY.
# * * * *
(b) Peoclaimed Value Basis op Conversion. — For the purpose of the assessment and collection of duties upon merchandise imported into the United States on or after the day of the enactment of this Act, wherever it is necessary to convert foreign currency into currency of the United States, such conversion, except as provided in subdivision (c), shall be made at the values proclaimed by the Secretary of the Treasury under the provisions of section 25 of such Act of August 27, 1894, as amended, for the quarter in which the merchandise was exported.
In my opinion, section 522 (b), supra, has no application to the issue presented. By its very language it applies only for the purpose of the assessment and collection of duties. The Tariff Commission possesses no right or duty in respect to the assessment and collection of duties upon imported merchandise. Its function is to investigate, make findings, and report such findings to the President. It is an exclusive agency of Congress and is limited by statute to the narrow purpose of collecting facts so that costs of production may be equalized as far as tariff duty is concerned in this country and abroad.
Had Congress intended that the Tariff Commission should be bound in converting foreign currency into American dollars as held by the majority, I think it surely would have so stated in either of sections 336 or 522 (b), supra.
In my opinion the commission acted entirely within the scope of its statutory authority. However, if I am in error as to this, the conclusion reached by the majority in my opinion is correct.